Babtol, C. J.,
dissented and filed the following opinion :
The power of a Savings Institution, incorporated under the Act of 1868, ch. 411, conferred by the 152m! section of the Act, “to receive deposits of money and to invest the same, or to loan it out on good security in the discretion of the directors ” includes, in my opinion, the power to loan the funds of the institution by discounting promissory notes. This is not, in my judgment, such an exercise of “ banking privileges” as was intended tobe prohibited or forbidden by the second section of the Act. On this point I concur in the opinion of my brother Miller ; and for the reasons expressed by him, I think the instruction given by the Court below was erroneous, and the judgment ought to be reversed.
With respect to the second point, it. is perhaps unnecessary for me to express an opinion. But as the decision of the case has been rested upon it, it may not be improper for me to say, that in my view, even if it were conceded *144that the Savings Institution was not authorized by its charter to discount the promissory note sued on; under the proof in the cause, the appellee would be estopped from setting up that defence, and the appellant would be entitled to recover. On this point I concur in the opinion of the majority of the Court.